

 
 
 
 
[BANK OF TEXAS LETTERHEAD]
 
 
December __, 2006
 


Lighting Science Group Corporation
2100 McKinney Ave., Suite 1555
Dallas, Texas 75201
Attention: Steve Hamilton


LETTER AGREEMENT


Ladies and Gentlemen:


Reference is hereby made to that certain Loan Agreement dated as of June 29,
2006 (as may be amended from time to time, the “Loan Agreement”) by and between
Lighting Science Group Corporation, a Delaware corporation (“Borrower”), and
Bank of Texas, N.A. (“Bank”). Capitalized terms not otherwise defined herein
have the meaning given to such terms in the Loan Agreement.


Borrower has requested that Bank amend the Loan Documents to increase the amount
of the Revolving Loan from $2,000,000.00 to $2,300,000.00. Bank consents to such
amendment subject to the terms and conditions set forth herein.


1.  Amendment to Loan Agreement. Section 1.1 of the Loan Agreement is hereby
amended by amending and restating in its entirety the definition listed below as
follows:


“’Committed Sum’ means $2,300,000.00.”


2.  Conditions Precedent. The effectiveness of this Letter Agreement is subject
to the satisfaction of the following conditions precedent, unless specifically
waived in writing by Bank:


(a)  The representations and warranties contained in the Loan Agreement and in
all other Loan Documents shall be true and correct as of the date hereof as if
made on the date hereof;


(b)  Bank shall have received this Letter Agreement, agreed to, acknowledged and
duly executed by Borrower;


(c)  Bank shall have received an amended and restated Guaranty Agreement duly
executed for the benefit of Bank by such Guarantors as Bank may require, in form
and substance satisfactory to Bank;


(d)  Borrower shall have executed and delivered to Bank an amended and restated
revolving promissory note in form and substance satisfactory to the Bank; and


(e)  Borrower shall execute a Certificate of Corporate Resolutions in form and
substance satisfactory to the Bank.


3.  Ratifications, Representations, and Warranties.


(a)  Ratifications and Acknowledgements by Borrower. Borrower ratifies and
confirms that (i) each of the Loan Agreement, the Note and the other Loan
Documents, as may be amended, is and remains in full force and effect in
accordance with its respective terms; and (ii) each of the Loan Documents, as
may be amended, is and shall continue to be legal, valid, binding and
enforceable in accordance with its respective terms. The undersigned officer of
Borrower executing this Letter Agreement represents and warrants that he has
full power and authority to execute and deliver this Letter Agreement on behalf
of Borrower and that such execution and delivery has been duly authorized by the
Board of Directors of Borrower. Any reference in any of the Loan Documents to
the “Loan Agreement” or “Note” shall be deemed to include references to the Loan
Agreement and Note as amended through the date hereof.


(b)  Renewal of Security Interests. Borrower renews, regrants and affirms the
liens and security interests created and granted in the Security Agreement and
all other Loan Documents. Borrower agrees that this Letter Agreement shall in no
manner affect or impair the liens and security interests securing the
indebtedness evidenced by the Note and the other Loan Documents and that such
liens and security interests shall not in any manner be waived, the purposes of
this Letter Agreement being to modify the Loan Documents as herein provided, and
to carry forward all liens and security interests securing same, which are
acknowledged by Borrower to be valid, subsisting and continuing.


(c)  Representations and Warranties of Borrower. Borrower represents and
warrants to Bank as follows: (i) the execution, delivery and performance of this
Letter Agreement and any and all other Loan Documents executed and/or delivered
in connection herewith have been authorized by all requisite corporate action on
the part of Borrower; (ii) the representations and warranties contained in the
Loan Agreement, as amended hereby, and the other Loan Documents are true and
correct on and as of the date hereof as though made on and as of the date
hereof; (iii) no default or Event of Default under the Loan Agreement or other
Loan Documents has occurred; (iv) Borrower is in full compliance with all
covenants and agreements contained in the Loan Documents; (v) Borrower has not
granted or suffered to exist any security interest, lien or encumbrance on the
assets of Borrower other than Bank’s first priority liens; and (vi) Borrower
shall pay promptly when due all amounts owed under the Loan Agreement, the Note
and the other Loan Documents.


4.  Loan Document. This Letter Agreement shall constitute a Loan Document under
the Loan Agreement.


5.  Governing Law. THIS LETTER AGREEMENT AND THE OTHER LOAN DOCUMENTS EXECUTED
IN CONNECTION HEREWITH SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH,
THE LAWS OF THE STATE OF TEXAS (WITHOUT REGARD TO CONFLICTS OF LAWS PRINCIPLES).


6.  Counterparts. This Letter Agreement may be executed in any number of
counterparts and by the different parties hereto on separate counterparts, each
of which when so executed and delivered shall be deemed an original for all
purposes, and all of which together shall constitute one and the same
instrument. Each counterpart hereof may be transmitted via facsimile and a
facsimile of a counterpart signed by one or more of the parties shall be deemed
an original for all purposes and have the same force and effect as a manually
signed original.


7.  Loan Agreement Remains in Effect; No Waiver. Except as expressly provided
herein or amended through the date hereof, all terms and provisions of the Loan
Agreement, Security Agreement and the other the Loan Documents shall remain
unchanged and in full force and effect and are hereby ratified and confirmed. No
waiver by the Bank of any Event of Default shall be deemed to be a waiver of any
other Event of Default. No delay or omission by Bank in exercising any power,
right or remedy shall impair such power, right or remedy or be construed as a
waiver thereof or an acquiescence therein, and no single or partial exercise of
any such power, right or remedy shall preclude other or further exercise thereof
or the exercise of any other power, right or remedy under the Loan Agreement,
the Loan Documents or otherwise.


8.  Survival of Representations and Warranties. All representations and
warranties made in this Letter Agreement or any other Loan Document shall
survive the execution and delivery of this Letter Agreement and the other Loan
Documents, and no investigation by Bank or any closing shall affect such
representations and warranties or the right of Bank to rely upon such
representations and warranties.


9.  Severability. Any provision of this Letter Agreement held by a court of
competent jurisdiction to be invalid or unenforceable shall not impair or
invalidate the remainder of this Letter Agreement and the effect thereof shall
be confined to the provision so held to be invalid or unenforceable.


10.  Successors and Assigns. This Letter Agreement is binding upon and shall
inure to the benefit of the Bank and Borrower and their respective successors
and assigns; provided, however, that Borrower may not assign or transfer any of
its rights or obligations hereunder without the prior written consent of Bank.


11.  Headings. The headings, captions and arrangements used in this Letter
Agreement are for convenience only and shall not affect the interpretation of
this Letter Agreement.


[Remainder of page intentionally left blank.]





Sincerely,


BANK OF TEXAS, N.A.




By:      
Ben Parkey, Assistant Vice President




ACCEPTED, ACKNOWLEDGED, AND AGREED TO
EFFECTIVE AS OF THE DATE FIRST WRITTEN ABOVE:


BORROWER:


LIGHTING SCIENCE GROUP CORPORATION,
a Delaware corporation




By:       
Name:       
Title:       